TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00791-CV




Crites Southwest, Inc. & McCrites Enterprises, Appellants

v.

Michael R. Church, Individually; Michael R. Church, President, Church Properties, Inc;
Church Properties, Inc. and Russell T. Cooper, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. GN400041, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellants announce that they and appellees have settled their dispute and that all
parties agree to dismissal of this appeal.  We dismiss this appeal.
 
 
                                                                                                                                                            
                                                                        G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed on Agreed Motion
Filed:   February 10, 2006